                      Case 1:20-cv-00516-MKV Document 41 Filed 02/11/21 Page 1 of 2



                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 
                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                         SHERRY N. GLOVER
Corporation Counsel                              100 CHURCH STREET                            Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                   phone: (212) 356-0896
                                                                                               email: shglove@law.nyc.gov



                                                                       February 10, 2021



        By ECF
        Honorable Mary Kay Vyskocil
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                             Re: Williams v. City of New York et al.
                                 20 CV 0516 (MKV)

        Dear Judge Vyskocil:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the Defendants in the above-referenced matter. I write to respectfully
        request a seventeen (17) day extension of time to submit Defendants’ Reply, from February 12,
        2021 to March 1, 2021.

                        By way of background, on January 17, 2020, Plaintiff pro se Alexander Williams
        commenced this 42 U.S.C. § 1983 action against the City of New York, the New York City
        Health & Hospitals Corporation’s Correctional Health Services, and ten (10) City employees for
        alleged violations of his constitutional right to medical confidentiality, among other claims. (Dkt.
        No. 2) Plaintiff’s initial Complaint was superseded by the filing of two amended complaints,
        dated May 21, 2020 and October 14, 2020 respectively. (Dkt. Nos. 20, 29)

                        On December 4, 2020, Defendants moved to dismiss the Second Amended
        Complaint, the operative pleading document. (Dkt. Nos. 34, 35) On December 30, 2020,
        Plaintiff filed an Opposition, which contained arguments that could not be deciphered due to
        scanning or other filing issues. (Dkt. No. 37) As such, by letter dated January 13, 2021,
        Defendants requested that the Court decline to consider Plaintiff’s Opposition due to its
        incomprehensibility or, in the alternative, direct Plaintiff to resubmit an identical copy of the
        Opposition in legible form by January 29, 2021. (Dkt. No. 38)


                                                         1
                 Case 1:20-cv-00516-MKV Document 41 Filed 02/11/21 Page 2 of 2




                      Defendants are now in possession of a legible copy of Plaintiff’s Opposition and
      are in a position to address Plaintiff’s arguments. 1 As Plaintiff’s Opposition appears to raise new
      claims and challenges additional policies that require further collaboration with various agencies,
      Defendants respectfully request an extension of time – from February 12, 2021 to March 1, 2021
      – to submit a Reply. This is Defendants’ first request for an extension of time to submit the
      Reply. As Plaintiff is currently incarcerated, it was not practicable to obtain his consent to this
      request in a timely fashion.

                       Thank you for your consideration of this request.



                                                                    Respectfully yours,



                                                                           /s/ Sherry N. Glover
                                                                    SHERRY N. GLOVER
                                                                    Assistant Corporation Counsel



      CC:     BY FIRST CLASS MAIL
              Alexander Williams (NYSID: 0197858L)
              Plaintiff, pro se
              George R. Vierno Center
              09-09 Hazen Street
              East Elmhurst, New York 11370


'HIHQGDQWV UHTXHVWIRUDQH[WHQVLRQRIWLPHWRVXEPLWDUHSO\LQIXUWKHUVXSSRUWRIWKHLUPRWLRQWRGLVPLVV
LV*5$17(',13$57'HIHQGDQWVVKDOOILOHWKHLUUHSO\E\)HEUXDU\'HIHQGDQWV HDUOLHU
PRWLRQWRFRPSHO3ODLQWLIIWRVXEPLWDOHJLEOHFRS\RIKLVEULHILQRSSRVLWLRQWRWKHPRWLRQWRGLVPLVV>(&)
@LV'(1,('DVPRRW7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRWHUPLQDWHWKHPRWLRQVSHQGLQJDW
GRFNHWHQWULHVDQG

                                                       )HEUXDU\




      1
       On or about February 5, 2021, Defendants received an ECF email notice and a hard copy of Plaintiff’s letter, dated
      January 25, 2021, with an annexed copy of Plaintiff’s Opposition in legible form. (See Dkt. No. 39)

                                                               2
